     Case 6:19-cv-00016 Document 31 Filed on 01/06/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                           UNITED STATES DISTRICT COURT                               January 06, 2021
                            SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                VICTORIA DIVISION

MARK CLIFF SCHWARZER,                           §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §                Civil Case No. 6:19-CV-00016
                                                §
LUIS HERNANDEZ, EVELYN CASTRO,                  §
MELINDA KURTZ and CHESLEY                       §
WILLIAMS,                                       §
                                                §
        Defendants.                             §

                                            ORDER

       Pending before the Court is the Motion to Reconsider the Dismissal of the Above Case

filed by Plaintiff. (Dkt. No. 28). After reviewing the Motion, the record and the applicable law,

the Court is of the opinion that it should be DENIED.

       It is SO ORDERED.

       SIGNED this January 6, 2021.



                                                    _____________________________________
                                                            DREW B. TIPTON
                                                    UNITED STATES DISTRICT JUDGE
